IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 99-20578
                          Summary Calendar



JOHNNY R. SIMMONS,

                                          Plaintiff-Appellant,

versus

D.D. KOLODZIK; VILLARREAL, Deputy;
JOHNNY KLEVENHAGEN; TOMMY THOMAS, Sheriff,

                                          Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-94-CV-3035
                        --------------------
                            March 7, 2001

Before REAVLEY, DeMOSS and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Johnny Simmons (Texas prisoner #578087) appeals the district

court’s final judgment, entered after a jury trial, that he take

nothing in his civil rights action brought under 42 U.S.C.

§ 1983.   Simmons raises several issues, each of which is either

meritless or waived due to inadequate briefing.

     We reject for two reasons Simmons’ contention that he is

entitled to a new trial due to the fact that he was denied a

public trial.   First, the record does not indicate that Simmons’


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-20578
                                 -2-

trial was closed to the public.    See United States v. Coveney,

995 F.2d 578, 587 (5th Cir. 1993)(stating that this court will

affirm when the record does not establish a basis for reversal).

Second, the two rights relied on by Simmons--the Sixth Amendment

right to a public trial and the First Amendment right of the

press and general public to attend trials--apply to criminal

defendants and criminal trials, respectively, and not to civil

litigants and civil trials.    See United States v. Osborne, 68

F.3d 94, 98 & n.4 (5th Cir. 1995); McDonald v. Burrows, 731 F.2d

294, 297 (5th Cir. 1984); Rovinsky v. McKaskle, 722 F.2d 197, 199

& n.3 (5th Cir. 1984).

       We likewise reject Simmons’ argument that he was prejudiced

by the presence of extra security in the courtroom.    Simmons’

reliance on Holbrook v. Flynn, 475 U.S. 560 (1986) is misplaced.

In Holbrook, the Supreme Court was concerned with a criminal

defendant’s Sixth Amendment right to a fair trial, a right which

is not extended to civil plaintiffs.     See 475 U.S. at 562, 567,

570.

       Simmons next argues that the district court erred by failing

to subpoena 12 witnesses he requested.     This issue is factually

frivolous.    The district court ordered subpoenas for those

witnesses whose names and proper addresses had been provided by

Simmons.    The court could not subpoena witnesses whose addresses

were unknown.

       Simmons also argues that the district court erred in not

granting his motion for default judgment against Deputy

Villarreal.    Simmons, however, has not shown that he effected
                            No. 99-20578
                                 -3-

proper service on Villarreal.1   Without proper service of

process, the district court lacked personal jurisdiction over

Villarreal, and any default judgment against Villarreal would

have been void.    See Rogers v. Hartford Life and Accident Ins.

Co., 167 F.3d 933, 940 (5th Cir. 1999).

     Simmons next argues that the district court erred in

admitting the fact that he was a convicted felon and that he had

been convicted in a prior criminal trial for assaulting Kolodzik.

Because Simmons stipulated to this information at the outset of

trial, he cannot now be heard to complain about the admission of

that evidence.    See King v. Armstrong World Indus., Inc., 906

F.2d 1022, 1024-25 (5th Cir. 1990).   Even if Simmons had not made

the stipulation, he still could not show any error because his

prior convictions were admissible under Federal Rule of Evidence

609(a)(1), regardless of any ensuant prejudice to him.    See Green

v. Bock Laundry Mach. Co., 490 U.S. 504, 527 (1989).

     Simmons’ single-sentence statement, without citation to any

authority, that the district court abused its discretion and

violated his due-process rights by failing to issue a pretrial

ruling on his motion in limine and his motion to compel

production is not adequately briefed and is therefore waived.

See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).

Similarly waived due to inadequate briefing are his arguments

about purported discovery abuses on the part of Kolodzik and the

district court’s failure to sanction Kolodzik for those abuses.

     1
        Although service of process on Villarreal was attempted
at the Harris County Jail by certified mail, the record indicates
that Villarreal was no longer working there by that point.
                           No. 99-20578
                                -4-

Not only does Simmons fail to identify any discovery material

withheld or disclosed late by Kolodzik, he also does not explain

why that material was needed at trial.    See Lindsey v. Prive

Corp., 161 F.3d 886, 893 (5th Cir. 1998).   Simmons has not

demonstrated that Kolodzik engaged in discovery misconduct or

that the district court abused its discretion in refusing to

sanction Kolodzik.2

     Although Simmons maintains that the district court’s jury

instructions were deficient for failing to “explain the criteria

to satisfy the standing requirements,” his argument fails under

the plain-error standard of review.   See Russell v. Plano Bank &

Trust, 130 F.3d 715, 719-21 (5th Cir. 1997).   He has not shown

error, much less error which is clear under current law.      See id.

at 721-22.

     Simmons next argues that the district court abused its

discretion when it excluded impeachment evidence regarding the

number of stitches Kolodzik received from their initial

altercation.   Simmons’ argument fails, however, because he has

not shown prejudice, especially considering the fact that the

district court allowed Simmons to use a prior affidavit of

Kolodzik’s when questioning him about this discrepancy.    See

Smith v. Wal-Mart Stores (No. 471), 891 F.2d 1177, 1180 (5th Cir.

1990)(stating that this court will not overturn evidentiary



     2
        Simmons’ assertion that the district court refused to
rule on his motion for reconsideration of his original motion to
compel production of documents is flatly contradicted by the
record. The record reflects that the district court denied the
motion.
                           No. 99-20578
                                -5-

rulings unless the appellant shows that substantial prejudice

resulted).

     Finally, we reject Simmons’ argument that the jury’s verdict

is against the great weight and preponderance of the evidence.

After reviewing the evidence adduced at trial, we conclude that

there is a sufficient evidentiary basis supporting the jury’s

verdict.   See Gross v. Black & Decker (U.S.), Inc., 695 F.2d 858,

865 (5th Cir. 1983).

     This appeal is without arguable merit and is therefore

frivolous.   See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).   Because the appeal is frivolous, it is DISMISSED.    See

5TH CIR. R. 42.2.